Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Action is responsive to the claim set filed on 04/06/2021. Claims 1, 7, 12 have been amended. Claim 11 have been cancelled. Claims 1-10, 12-13 are presented for examination. Claims 1, 12 are the independent claims.

Response to Arguments 
Applicant's arguments filed 04/06/2021 have been fully considered but they are not persuasive.
Applicant amended the claims to further recite the attaching portion and the second support portion being configured to be assembled to one another in such a way as to form said reservoir, the first attaching portion and the second support portion defining the walls of the reservoir, the container being provided with a neck open on the reservoir and with a pump fixed to the neck in a sealed manner. Perna already teaches the amended portion.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-2, 6-10, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Perna (FR 3,026,861 A3, English translation of cited paragraphs in Search Report submitted on 1/25/2019) in view of Smith (US 2010/0171021 A1).

Consider claim 1
Perna teaches a protective device, in particular for an electronic apparatus, in particular for a mobile telephone, comprising a container (Perna fig 1) being provided with a reservoir for a fluid product, in particular a fluid cosmetic product, the container comprising two portions, a first attaching portion (Perna fig 1 abstract holder plate 11), and a second support portion that defines at least partially the volume of said reservoir (Perna fig 1 abstract clip-on cover 22 whose shape provides the volume for containing the container 14), the attaching portion and the second support portion being configured to be assembled to one another in such a way as to form said reservoir (Perna fig 1 abstract, p3 par 2 holder plate 11 snaps together with clip-on cover 22 by means 13 to form a volume to hold the fluid container 14), the first attaching portion and the second support portion defining the walls of the reservoir (Perna fig 1 the clip-on cover 22 has three walls and the holder plate 11 has one wall that when attached forms a reservoir for holding an item such as item 14), the container being provided with a neck open on the reservoir (Perna fig 1 opening 23) and with a pump (Perna fig 1 pump 15) fixed to the neck in a sealed manner (Perna fig 1 when pump 15 is deployed in the reservoir, the pump is fixed on top of the neck and attached to item 14 to allow for dispensing of fluid). 
However, Perna does not specifically teach means for attaching the container to an element of the protective device distinct of the container. Smith discloses means for attaching the container to an element of the protective device distinct of the container (Smith fig 7 par 0075 slots 87 and posts 84 to attach {means for attaching} the device holder 85 {container} to holder base 80 {element} of a holder system of fig 7 {a protective device}). Before the effective filing date of the claimed invention, it would have been obvious for one ordinarily skilled in the art to modify the invention of Perna with Smith by replacing the device holder of Smith with the holder plate of Perna, adding the holder base, and adding to the holder plate the means for attaching to the holder base. The motivation to combine Perna and Smith is to enable the holder system to be worn by the user as discussed by Smith. 

Consider claim 2
Perna in view of Smith teaches the container according to claim 1, wherein the attachment means are configured so that the container is removable (Smith fig 7 par 0077 the holder 85 and holder base 80 can be detached by performing the reverse of attaching on the attachment means. The motivation to combine is to enable the holder system to be worn by the user as discussed by Smith). 

Consider claim 6
(Perna fig 1 wall of holder plate 11 is substantially planar). 

Consider claim 7
Perna in view of Smith teaches the container according to claim 6, wherein the support portion comprises an opening to the volume defined by the support portion (Perna fig 1 the clip-on cover 22 has an opening on one side to allow for positioning the fluid container 14). 

Consider claim 8
Perna in view of Smith teaches the container according to claim 7, wherein the wall of the attaching portion closes off the opening of the support portion, when the two portions are assembled (Perna fig 1 the holder plate 11 closes off the opening when the holder plate and the clip-on cover 22 are attached together). 

Consider claim 9
Perna in view of Smith teaches the container according to claim 1, wherein the attachment means comprise tabs arranged on an edge of the wall of the attaching portion (Smith fig 4 par 0052 shows an alternative arrangement where the tabs are arranged on the edge of the wall of a component to be attached to the holder base and the slots to receive the tabs on the holder base. It would be obvious for a person skilled in the art to arrange the tabs on the edge of the wall of the holder plate and the slots to receive the tabs on the holder plat as taught by Smith. The motivation to combine is to enable the holder system to be worn by the user as discussed by Smith). 

Consider claim 10
Perna in view of Smith teaches the container according to claim 1, wherein the attachment means comprise a snap-fitting system arranged partially on an edge of the wall (Smith fig 7 par 0077 the slot 87 and tab 84 mechanism can be snap fit together. The motivation to combine is to enable the holder system to be worn by the user as discussed by Smith). 

Consider claim 12
Perna teaches a method for manufacturing a container comprising two portions, a first attaching portion (Perna fig 1 abstract holder plate 11), and a second support portion that defines at least partially the volume of said reservoir (Perna fig 1 abstract clip-on cover 22 whose shape provides the volume for containing the container 14), the attaching portion and the second support portion being configured to be assembled to one another in such a way as to form said reservoir (Perna fig 1 abstract, p3 par 2 holder plate 11 snaps together with clip-on cover 22 by means 13 to form a volume to hold the fluid container 14), the method comprising: separately forming, an attaching portion provided with attachment means, and a support portion that defines at least partially the volume of said reservoir, assembling the attaching portion and the support portion, so as to produce the container (Perna page 4 par 3 the parts of the protective housing 10 of fig 1 produced separately and assembled together), the assembly of the attaching portion and of the support (Perna fig 1 housing 10); the first attaching portion and the second support portion defining the walls of the reservoir (Perna fig 1 the clip-on cover 22 has three walls and the holder plate 11 has one wall that when attached forms a reservoir for holding an item such as item 14), the container being provided with a neck open on the reservoir reservoir (Perna fig 1 opening 23)  and with a pump (Perna fig 1 pump 15) fixed to the neck in a sealed manner (Perna fig 1 when pump 15 is deployed in the reservoir, the pump is fixed on top of the neck and attached to item 14 to allow for dispensing of fluid).
However, Perna does not specifically teach means for attaching the container to an element of the protective device distinct of the container. Smith discloses means for attaching the container to an element of the protective device distinct of the container (Smith fig 7 par 0075 slots 87 and posts 84 to attach {means for attaching} the device holder 85 {container} to holder base 80 {element} of a holder system of fig 7 {a protective device}). Before the effective filing date of the claimed invention, it would have been obvious for one ordinarily skilled in the art to modify the invention of Perna with Smith by replacing the device holder of Smith with the holder plate of Perna, adding the holder base, and adding to the holder plate the means for attaching to the holder base. The motivation to combine Perna and Smith is to enable the holder system to be worn by the user as discussed by Smith. 

Claims 3-4, 5, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Perna (FR 3,026,861 A3, English translation of cited paragraphs in Search Report submitted on 1/25/2019) in view of Smith (US 2010/0171021 A1) as applied to claims 1, 12 above, further in view of Bodnar et al (US 2003/0109280 A1).


Consider claims 3, 4
Perna in view of Smith teaches the container according to claim 1.
However, Perna in view of Smith does not specifically teach the attaching portion is formed via injection molding, wherein at least the attaching portion is made of a thermoplastic injection.  Bodnar discloses the method of forming housing parts wherein at least the housing part is made of a thermoplastic injection (Bodnar par 0159 molding by thermoplastic injection). Before the effective filing date of the claimed invention, it would have been obvious for one ordinarily skilled in the art to modify the invention of Perna in view of Smith with Bodnar by applying the method of thermoplastic injection to form housing parts as taught by Bodnar where one of the housing part is the attaching portion. The motivation to combine Perna in view of Smith and Bodnar is to apply a try and true manufacturing technique to make housing parts. 

Consider claims 5, 13
Perna in view of Smith teaches the limitations according to claims 1, 12.
However, Perna in view of Smith does not specifically teach the attaching portion and the support portion are assembled by ultrasound welding. Bodnar discloses the method of assembling housing parts wherein the housing parts are (Bodnar par 0159 method of assembly by ultrasound welding). Before the effective filing date of the claimed invention, it would have been obvious for one ordinarily skilled in the art to modify the invention of Perna in view of Smith with Bodnar by applying the method of ultrasound welding to assemble the housing parts as taught by Bodnar where the housing parts are the attaching portion and the support portion. The motivation to combine Perna in view of Smith and Bodnar is to apply a try and true assembling technique to assemble manufactured parts. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on (571) 272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUWEN PAN/Supervisory Patent Examiner, Art Unit 2649                                                                                                                                                                                                        
/HUNG K DU/Examiner, Art Unit 2647